DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-6 in the reply filed on 05/27/2022 is acknowledged.
Claims 1-10 are pending. Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi (WO2016208238A1, see English language equivalent US20180158623A1, cited on IDS dated 04/22/2020) in view of Murakami et al., (JP2016107291A, see also machine translation) hereinafter Murakami.
Regarding Claim 1, Kishi discloses a manufacturing method (Title) of a secondary battery “1” [0032], comprising: 
an electrode body “17” [0032] including a terminal connecting part constituted of a plurality of stacked layers of collector foils “9” [0033], see annotated Fig. 4, grouped portion of electrode collectors “9”, 
an exterior body (outer container “6” [0032]) made of a laminate film [0042] for accommodating the electrode body “17” [0042], and 
an electrode terminal “7”, “13” [0034] to be connected with the terminal connecting part (grouped portion of collectors “9”, [0034], see also annotated Fig. 4),
the electrode terminal “7”, “13” including: 
a first terminal “7” [0034] that has a plate shape and extends along a width direction such that a first end is connected with a lower surface of the terminal connecting part (see annotated Fig. 4) and a second end is led out and is exposed to an outside of the exterior body “6” [0034];
and a second terminal “13” that has a plate shape (support tab [0034]) and is to be connected with an upper surface of the terminal connecting part (see annotated Fig. 4).

    PNG
    media_image1.png
    622
    693
    media_image1.png
    Greyscale

Kishi Annotated Fig. 4
Kishi further discloses wherein the method comprises: 
Bringing the first terminal “7” in contact with the lower surface of the connecting part and bringing the second terminal “13” into contact with the upper surface of the terminal connecting part [0046], Annotated Fig. 4;
Interposing the terminal connecting part (rectangle shown in Annotated Fig. 4) , the first terminal “7”, and the second terminal “13” between a horn “15” [0046], Fig. 5, and an anvil “19” [0046], Fig. 5 such that the anvil “19” comes in contact with the lower surface of the first terminal “7” (Fig. 5) and the horn “15” comes in contact with an upper surface of the second terminal “13” (Fig. 5) and carrying out ultrasonic welding [0046]; and 
Accommodating the electrode body “17”, to which the first terminal “7” and the second terminal “13” are welded, into the exterior body “6” made of the flexible film pouch [0047]
Kishi does not disclose wherein the horn and anvil have a plurality of protrusions, or that a width dimension W-H of the horn is longer than a width dimension W2 of the second terminal “13”, and a width dimension WA of the anvil is longer than the width dimension W2 of the second terminal. 
In a similar field of endeavor as it pertains to ultrasonic welding of battery terminals (Murakami [0001]), Murakami teaches a similar ultrasonic welding method comprising interposing a stack of electrode tabs “81” and current collector “82” [0028], synonymous to the terminal connecting part and second terminal, respectively; between a horn “2” [0029] and an anvil “4” [0035], wherein the horn “2” has a plurality of protrusions “22” [0030], and anvil “4” has a plurality of protrusions “42” [0036], see also Fig. 8. Murakami further teaches wherein a width dimension of the horn WH is longer than a width dimension W2 of the second terminal in order to have a large arrangement area in the vibration direction (same as the width direction) [0031] and further wherein a width dimension of the anvil WA is longer than a width dimension W2 of the second terminal [0031], since it is desired to have a wider pressing surface area than a total area of the actual desired bonding surface such that the shorter projections at the ends of the anvil only come into contact with the bonding target after a predetermined amount of the primary protrusions are worn [0037]. That is, the actual width of the anvil and horn are both longer than the bonding target, which in the case of Kishi, is the second terminal. Murakami teaches wherein the protrusions on the horn and anvil ensure adequate bonding of the battery components even when the welding tools wear down over time [0008], [0011].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a plurality of protrusions to the horn and anvil of Kishi, and arrange the width of the anvil and horn to each be longer than that of the welding target, being the second electrode of Kishi, as taught by Murakami, in order to ensure good bonding of the battery components even if wear occurs on the ultrasonic welding tool.
Regarding Claim 2, Kishi discloses all of the claim limitations as set forth above. Kishi further discloses wherein the horn “15” comes in contact with an upper surface of the second terminal “13” (Fig. 5), but does not disclose the protrusions. 
Murakami further discloses wherein the horn “2” comprises tilted surface of protrusions formed at opposite ends in a width direction of the horn ([0011], Fig. 8) which necessarily contact the upper surface of the second terminal when applied to the welding method of Modified Kishi as set forth above. 
Regarding Claim 4, Kishi discloses all of the claim limitations as set forth above. Kishi teaches the horn and anvil ultrasonic welding process but does not disclose the protrusions. 
Murakami which teaches the protrusions on the horn, further teaches wherein a height dimension H1 of the protrusions formed at the opposite ends in the width direction of the horn (section “222”, see Annotated detail of Fig. 8) is shorter than a height dimension H2 of the protrusion formed at the central part of the horn in the width direction (section “221”, see Annotated detail of Fig. 8).

    PNG
    media_image2.png
    179
    450
    media_image2.png
    Greyscale

Annotated Detail of Murakami Fig. 8
Regarding Claim 5, Kishi discloses all of the claim limitations as set forth above. Kishi discloses the ultrasonic welding horn and anvil but does not disclose details of these components. 
Murakami further teaches wherein a width dimension WA of the anvil “4” is longer than a width dimension WH of the horn “2”, see Annotated Murakami Fig. 7.

    PNG
    media_image3.png
    357
    409
    media_image3.png
    Greyscale

Murakami Annotated Fig. 7
Regarding Claim 6, Kishi discloses all of the claim limitations as set forth above. Kishi further discloses wherein a thickness T2 of the second terminal “13” is smaller than a thickness T1 of the first terminal “7” (see annotated detail of Kishi Fig. 4).

    PNG
    media_image4.png
    220
    358
    media_image4.png
    Greyscale

Annotated Detail of Kishi Fig. 4

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi (WO2016208238A1, see English language equivalent US20180158623A1) in view of Murakami (JP2016107291A) as applied to claim 2 above, and further in view of Ando et al., (JP2014179435A, see machine translation) hereinafter Ando.
Regarding Claim 3, Kishi discloses all of the claim limitations as set forth above. Kishi teaches the horn and anvil ultrasonic welding process but does not disclose the protrusions. Murakami teaches wherein a height of the protrusions formed at the opposite ends in the width direction of the horn (section “222”, Murakami Annotated Detail of Fig. 8) is shorter than a height of the protrusion formed at the central part of the horn in the width direction (section “221”), but does not disclose the tilt angle of the protrusions.
In a similar field of endeavor as it pertains to an ultrasonic bonding apparatus for welding terminals (Ando [0001]), Ando teaches a similar ultrasonic bonding apparatus “10” [0014] synonymous to the horn as set forth above, having protrusions “14”, “23” [0014], wherein the protrusions located at the exterior of the bonding surface “23” having a smaller height [0047] than the centrally located projections “14” [0047], Fig. 10c. Additionally, the exterior protrusions “23” have a higher apex angle than interior protrusions “14” [0026], and therefore tilt angle θ1 of the protrusions on opposite ends “23” is smaller than a tilt angle θ2 of the central protrusions “14” (see annotated Ando Fig. 10a).  Ando teaches wherein this allows for suppression of increased load to allow the projections to bite into the welding target, preventing slippage and reducing damage to the welding target [0026].

    PNG
    media_image5.png
    377
    602
    media_image5.png
    Greyscale

Ando Annotated Fig. 10a
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the protrusions at opposite ends (exterior protrusions) on the ultrasonic welding horn of modified Kishi to include a smaller tilt angle than a tilt angle of protrusions in a central portion as taught by Ando, in order to reduce slippage during ultrasonic welding while minimizing damage to the welding target. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harima (WO2020066240A1) teaches a method of ultrasonic welding of a terminal and current collector tabs of a battery [0010], wherein the horn “42” has a plurality of protrusions Fig. 15

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722